PER CURIAM.
 This is an appeal from an order denying appellant’s petition to remove ap-pellee as the guardian of three minor children. The record reflects that appellant is the paternal grandfather of the children, while appellee is the ex-wife of the children’s natural father. Testimony established that the children were living with appellee and their father at the time of his death. The children expressed to the trial judge a desire to continue living with appel-lee and her two children, and a Department of Health and Rehabilitative Services “home study" ordered by the trial court was favorable to appellee. On this record, we do not see an abuse of discretion nor a failure to follow the law, and we affirm the lower court’s order. We note that whether a guardian is properly discharging his duties is always subject to review on appropriate petition.
AFFIRMED.
McCORD, C. J., and BOYER, J., and McLANE, RALPH M., Associate Judge, concur.